  Case 2:19-cv-00993-LDW Document 27 Filed 03/24/20 Page 1 of 4 PageID: 121



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  PRITI GUPTA and SRINIVAS                          Civil Action No.
  BANDAMEDE, on behalf of themselves
  and all others similarly situated,                19-993 (LDW)

                     Plaintiffs,

  v.                                                ORDER GRANTING JOINT MOTION
                                                    FOR APPROVAL OF FLSA
                                                    SETTLEMENT
  URBAN FOOD BAZAAR LLC, et al.,

                     Defendants.


       THIS MATTER comes before the Court on the parties’ joint motion for settlement

approval. (ECF Nos. 19, 26). The parties have consented to have a Magistrate Judge conduct

these settlement approval proceedings. (ECF No. 21).

                             I.    Background and Procedural History

       1.      The parties’ proposed settlement resolves all claims in the action entitled Gupta, et

al. v. Urban Food Bazaar LLC, et al., Civ. A. No. 19-993 (LDW), which is currently pending

before this Court.

       2.       Plaintiffs Priti Gupta and Srinivas Bandamede commenced this putative collective

and class action on January 23, 2019, alleging that defendants failed to pay them the required

minimum wage and overtime wages for time worked in excess of forty hours per week in violation

of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the New Jersey

Wage and Hour Law, N.J.S.A. 34:11-56(a), et seq. (“NJWHL”). (Complaint, ECF No. 1).

       3.      Defendants answered the complaint on April 18, 2019. (ECF No. 7). The parties

then engaged in several months of fact discovery.
  Case 2:19-cv-00993-LDW Document 27 Filed 03/24/20 Page 2 of 4 PageID: 122



                                     II.        Settlement Terms

       4.        During an October 16, 2019 telephone conference, the parties informed the Court

that they had engaged in good faith, arms-length negotiations and ultimately agreed to a settlement

of plaintiffs’ claims on an individual basis.

       5.        The parties submitted a proposed settlement agreement on November 27, 2019.

(ECF No. 19). Following a telephone conference with the undersigned on January 29, 2020, the

parties submitted a revised settlement agreement and joint motion for settlement approval on

March 4, 2020. (ECF No. 26).

       6.        The parties have agreed to settle this case for a total amount of $75,000.00 as

follows:

            a. Defendants Jesal Parekh and Maximus D’Souza have each agreed to make

                 installment payments totaling $30,000.00 to plaintiff Priti Gupta.

            b.   Defendants Jesal Parekh and Maximus D’Souza have each agreed to make

                 installment payments totaling $15,000.00 to plaintiff Srinivas Bandamede.

            c. Finally, defendants Jesal Parekh and Maximus D’Souza have each agreed to make

                 installment payments totaling $30,000.00 in attorneys’ fees to Akin Law Group

                 PLLC.

                                  III.     Approval of Settlement

       7.        To approve an FLSA settlement agreement in the Third Circuit, the Court must

determine that “the compromise reached ‘is a fair and reasonable resolution of a bona fide dispute

over FLSA provisions.’” Brumley v. Camin Cargo Control, Inc., Civ. A. Nos. 08-1798, 10-2461,

09-6128, 2012 WL 1019337, at *2 (D.N.J. Mar. 26, 2012) (quoting Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1354 (11th Cir. 1982)).



                                                    2
  Case 2:19-cv-00993-LDW Document 27 Filed 03/24/20 Page 3 of 4 PageID: 123



       8.      “In determining whether the compromise resolves a bona fide dispute, the Court

must be reassured that the settlement reflects a reasonable compromise of disputed issues rather

than a mere waiver of statutory rights brought about by an employer’s overreaching, and the bona

fide dispute must be determined to be one over factual issues not legal issues such as the statute’s

coverage or applicability.” Id. (internal quotations and alterations omitted).

       9.      Here, the settlement resolves a bona fide dispute over whether plaintiffs worked

sufficient weekly hours to entitle them to overtime pay.

       10.     “In determining whether a compromise is fair and reasonable, courts in this Circuit

consider both (1) whether the compromise is fair and reasonable to the employee, and (2) whether

the compromise otherwise frustrates the implementation of the FLSA.” Davis v. Essex County,

Civ. A. No. 14-1122, 2015 WL 7761062, at *2 (D.N.J. Dec. 1, 2015).

       11.     The Court finds that the settlement reflects a fair and reasonable compromise of

disputed issues. The parties’ settlement recognizes the expense of ongoing litigation as well as the

risks of establishing liability and damages. See Rabbenou v. Dayan Foods, Ltd., No. 17-1330,

2017 WL 3315263, at *1 (D.N.J. Aug. 3, 2017).

       12.     Further, the proposed settlement is the product of arms-length negotiation between

parties represented by competent counsel. Nothing in the record before the Court indicates that

the proposed settlement has been achieved through fraudulent or collusive conduct.

       13.     Finally, the proposed settlement would not otherwise frustrate the implementation

of the FLSA. The settlement agreement does not include confidentiality or non-disparagement

provisions. See Mabry v. Hildebrandt, Civ. A. No. 14-5525, 2015 WL 5025810, at *3 (E.D. Pa.

Aug. 24, 2015) (“Courts have approved truly ‘limited,’ or narrowly drawn, confidentiality or non-

disparagement clauses only where the clauses did not prevent plaintiffs from discussing the



                                                 3
  Case 2:19-cv-00993-LDW Document 27 Filed 03/24/20 Page 4 of 4 PageID: 124



settlements with defendants’ employees.”); Lyons v. Gerhard’s, Inc., Civ. A. No. 14-6693, 2015

WL 4378514, at *5 (E.D. Pa. July 16, 2015). Nor does the settlement agreement provide for a

general release of claims. See Brumley, 2012 WL 1019337, at *8.

                                 IV.     Conclusion and Dismissal

       14.       Having considered the parties’ submissions in support of their joint motion for

settlement approval, and for good cause shown, the Court approves the settlement memorialized

in the final executed settlement agreements (ECF Nos. 26-1, 26-2) and approves the payments to

be made to plaintiffs as set forth therein.

       15.       The parties shall proceed with the administration of the settlement in accordance

with the terms of the settlement agreement.

       16.       The Clerk of Court is directed to terminate the motion at ECF No. 26 and mark this

matter closed.

       It is SO ORDERED this 24th day of March, 2020.


                                                  s/ Leda Dunn Wettre, U.S.M.J.




                                                 4
